 In the Matter Of SEEGER REFRIGERATOR COMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCALB-110, AFL, PETITIONERandREFRIGERATOR WORKERS UNION, LOCAL20459, AFL, INTERVENORIn the Matter Of SEEGER REFRIGERATOR COMPANY, EMPLOYERandTWIN CITY CARPENTERS DISTRICT COUNCIL AND ITS AFFILIATES OFTHE A. F. OF L., PETITIONERandREFRIGERATOR WORKERS UNION7LOCAL 20459, AFL, INTERVENORCases Nos. 18-RC-102 and 18-RC-131, respectively.Decided No-vember 22, 1948DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.Atthe hearing the Employer and the Intervenor moved to dismiss bothpetitions on the ground that the respective units sought by the peti-tioning Unions were inappropriate.'For reasons hereinafter dis-cussed, the motions are denied.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2. International Brotherhood of Electrical Workers, Local B-110,AFL, herein called the IBEW, Twin City Carpenters District Council1The Employer further objected to the holding of the hearing at Minneapolis,Minnesota,rather than St. Paul, Minnesota,on the ground that the latter city was closer to its plantand more convenient for the transportation of witnesses.The hearing extended over 2days and on the second day it was, in fact, held at St.Paul.We find that the above pro-cedure resulted in no material prejudice to the Employer's interests and that its objections,on this ground,are insufficient to warrant a dismissal of the petitions.Accordingly, thismotion of the Employer is denied.*Houston,Reynolds,and Murdock.80 N. L.R. B., No. 100.586 SEEGER REFRIGERATORCOMPANY587and its Affiliates of the A. F. of L., herein called the Carpenters, andRefrigeratorWorkers Union, Local 20459, AFL, herein called theIntervenor, are labor organizations claiming to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The petitioning Unions request the severance from the establishedproduction and maintenance unit of two craft units of employeesemployed in the maintenance department of the Employer's plant.The IBEW seeks a unit of all journeymen maintenance electricians,including working foremen and helpers, but excluding supervisorsand all other employees of the Employer. The Carpenters seeksa unit comprising all maintenance mechanics,2 including maintenancemechanics who perform emergency welding, helpers, and the car-penter, but excluding the full-time maintenance welder, electricians,steam fitters, tinners, plumbers, boiler-room employees, supervisorsand all other employees of the Employer.The Employer and theIntervenor take the position that neither group is appropriate as aseparate unit.They contend that the work of the maintenance elec-tricians and maintenance mechanics is integrated with that of theproduction employees, that the maintenance mechanics are not a truecraft group, and, moreover, that the history of collective bargainingon a plant-wide basis since 1937 points to the inappropriateness ofseparate units.The Employer argues further that, if any group ofemployees are to be severed, it should be the whole rather than sectionsof the maintenance department.The Employer is engaged in the business of manufacturing electricalrefrigerators.Its plant is located in 3 main buildings.The manu-facturing process is carried on partially by the use of individualmachine units and partially by a conveyor-belt system of assembly.Approximately 2,000 employees are employed in the plant.Of these,about 10 are in the unit requested by the IBEW and 22 in the unitsought by the Carpenters.The maintenance electricians, whom the IBEW seeks as a separateunit, are engaged exclusively in duties normally performed by mem-bers of their craft.They work throughout the plant, repairing elec-trical equipment and machinery, replacing broken cords, changingfuses, repairing switches, meters, electrical motors, and performingsimilar duties of a maintenance electrical nature.Fully qualifiedmaintenance electricians are required to have city and State licenses.7Referred to interchangeably in the recordas millwrights. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey are directly supervised by a master electrician foreman, whocomes under the supervisory hierarchy of the maintenance department.Several of the maintenance electricians have been licensed journeymenelectricians for more than 20 years.Although the Employer does nothave an apprenticeship program, the maintenance electrician helpersreceive on-the-job training and, when qualified, may be promoted to amore highly skilled classification.Present plant seniority and pro-motion rules permit transfers of production employees to classifica-tions within the maintenance department, including those of mainte-nance electrician and maintenance mechanic.However, employeesso transferred either must have had previous experience or must ex-hibit an aptitude for the particular skill required.The maintenance mechanics requested as a craft unit by the Car-penters are under the separate supervision of two foremen in themaintenance department.Their work consists of repairing, moving,tearing down, and rebuilding various machine units throughout theplant.Testimony at the hearing indicates that the maintenancemechanics generally have served a 3- to 4-year period of apprentice-ship.Their helpers receive on-the-job training and are promoted onthe basis of individual merit.The Board has frequently found, under similar circumstances, thatmaintenance electricians and their helpers of the type employed bythe Employer may, if they so desire, constitute separate appropriateunits.3Likewise, maintenance mechanics and their helpers have beensevered from existing production and maintenance units 4 In apply-ing the principles of craft severance, the Board has held that bargain-ing history on a more inclusive basis is not, in itself, a controllingfactor.However, it has generally denied craft severance in caseswhere the unit sought represented merely a segment of a craft,5 orwhere the record revealed a peculiarly high degree of integrationamong particular employees in a particular industry.6The facts inthis case do not persuade us that the manufacture of electrical refrig-erators in the Employer's plant is a process so highly integrated thatrecognized craft groups must be denied an opportunity for separaterepresentation.The units requested, moreover, comprise the whole3Matter of General Tire and Rubber Company,79 N. L. R B. 580, and cases citedtherein.4Matter of Victor Electric Products,Inc ,, 79 N.L. R B. 373;Matter of Certain-TeedProducts Corporation,78 N L. R B 910,Matter of A. 0. Smith Corporation (KankakeeWorks),78 N L R B 1050,Matter of United States Potash Company,77N. L. It.B. 947.6Matter of Northwest Paper Company,79 N. L. It. B. 1130,Matter of Coeur d'AleneMines Corporation,77 NL. It. B. 570.6Matter of National Tube Company,76 N. L. It. B 1199;Matter of Ford Motor Company(Maywood Plant),78 N L. R B. 887 ;Matter of General Motors Corporation, Fisher BodyDivision-Van Nuys Plant,79 N.L.It. B. 341. SEEGER REFRIGERATOR COMPANY589and not merely a segment of the craft employees sought by the peti-tioning Unions.Accordingly, we find that the maintenance electricians and theirhelpers may form a separate unit appropriate for the purposes ofcollective bargaining.?We further find that the maintenance me-chanics and their helpers are a homogeneous craft group within themaintenance department and may also constitute a separate ap-propriate unit.8However, we shall make no final unit determinations at this time,but shall direct elections among the following groups of employeesemployed at the Employer's St. Paul, Minnesota, plant :(a)All maintenance electricians and their helpers employed in themaintenance department, excluding the master electrician foreman,all supervisors and all other employees of the Employer.(b)All maintenance mechanics and their helpers, including main-tenance mechanics who perform emergency welding and maintenancemechanics who specialize in repairing portable motors and filing saws,but excluding the carpenter, the full-time maintenance welder, elec-tricians, steam fitters, tinners, plumbers, boiler-room employees, f ore-men, supervisors, and all other employees of the Employer.If the majority of employees in voting group (a) select the IBEW,they will be taken to have indicated their desire to constitute a separateappropriate unit.Likewise, if the majority of employees in votinggroup (b) select the Carpenters, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the direc-'The IBEW requested the inclusion of working foremen in the proposed unit of mainte-nance electricians.It is clear from the record that the master electrician foreman is asupervisor within the meaning of the amended Act.We shall therefore exclude him8One of the maintenance mechanics,Duncan,is engaged exclusively in repairing port-able motors and another, Hotter, is assigned to filing saws.Although specialists in theirrespective duties, such duties,according to the testimony of the Employer's personnel di-rector, are properly performed by maintenance mechanics.We shall therefore includeDuncan and Rutter in the unit requested by the Carpenters.The record indicates thatthe employee listed as a "carpenter"is actually a utility man and that his duties do notextend beyond putting up storm windows and screens,and performing general handy work.We believe that this employee is not sufficiently identified with the maintenance mechanicsin duties and interests to warrant his inclusion in that unit.We shall therefore excludehim.9Any participant in either election directed herein may, upon its prompt request to,and approval thereof by,the Regional Director,have its name removed from the ballot. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 of Na-tional Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the voting groups described inparagraph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine :(1)Whether the employees in voting group 4 (a) desire to berepresented, for purposes of collective bargaining, by InternationalBrotherhood of ElectricalWorkers, Local B-110, AFL, or by Re-frigeratorWorkers Union, Local 20459, AFL, or by neither;(2)Whether the employees in voting group 4 (b) desire to berepresented, for purposes of collective bargaining, by Twin City Car-penters District Council and its Affiliates of the A. F. of L., or byRefrigerator Workers Union, Local 20459, AFL, or by neither.